





VENTIV HEALTH, INC.
1999 STOCK INCENTIVE PLAN
(As amended June 16, 2004)


1. Purposes.


The purposes of the Ventiv Health, Inc. 1999 Stock Incentive Plan are to promote
the long-term growth of Ventiv Health, Inc. and its subsidiaries by rewarding
key management employees, consultants and directors of Ventiv Health, Inc. and
its subsidiaries with a proprietary interest in Ventiv Health, Inc. for
outstanding long-term performance and to attract, motivate and retain highly
qualified and capable employees, consultants and directors.


2. Definitions.


Unless the context clearly indicates otherwise, the following terms shall have
the following meanings:


2.1 “Award” means an award granted to a Participant under the Plan in the form
of an Option, Restricted Stock, Restricted Units, a Stock Appreciation Right, or
any combination of the foregoing.


2.2 “Board” means the Board of Directors of the Corporation.


2.3 “Code” means the Internal Revenue Code of 1986, as amended, or any successor
law.


2.4 “Commission” means the Securities and Exchange Commission or any successor
agency.


2.5 “Compensation Committee” shall mean the Compensation Committee of the Board,
which Committee shall consist of at least two (2) members of the Board, each of
whom qualifies as both an “outside director” (within the meaning of Section
162(m)(4) of the Code) and a “non-employee director” (within the meaning of Rule
16b-3(b)(3) issued under the Securities Exchange Act of 1934).


2.6 “Consultant” means any person performing consulting or advisory services for
the Corporation or any Subsidiary, with or without compensation, including a
person or entity providing services pursuant to a management services agreement
with the Corporation, to whom the Compensation Committee chooses to grant an
Option, Restricted Stock or Stock Appreciation Right in accordance with the
Plan, provided that bona fide services must be rendered by such person and such
services are not rendered in connection with the sale of securities in a capital
raising transaction.


2.7 “Corporation” means Ventiv Health, Inc., a Delaware corporation, or any
successor thereto.


2.8 “Director” means for purposes of the grant of Awards under the Plan, a
member of the Board of Directors of the Corporation or a Subsidiary.


2.9 “Disability” means total disability as defined in Section 22(e)(3) of the
Code.


2.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended.


2.11 “Fair Market Value” means, on any given date, the current fair market value
of shares as determined below:


(a) If the Shares are listed upon an established stock exchange or exchanges,
“Fair Market Value” means the closing price of such Shares on the New York Stock
Exchange, or if the Shares are not traded on the New York Stock Exchange, the
exchange that trades the largest volume of Shares on the date of the Award.


(b) If the Shares are traded on the Nasdaq National Market, “Fair Market Value”
means the closing price of such Shares reported on the Nasdaq National Market on
the date of the Award, provided that if there should be no sales of such Shares
reported on such date, the Fair Market Value of such Share on such date shall be
deemed equal to the closing price as reported by the Nasdaq National Market for
the last preceding date on which sales of such Shares were reported.


(c) In all other cases, “Fair Market Value” shall be determined by the
Compensation Committee using any reasonable method in good faith, provided that,
with respect to the initial public offering of Shares by the Corporation, “Fair
Market Value” means the initial offering price to the public of such Shares.


2.12 “Option” means an option awarded under Section 7 to purchase Shares.


2.13 “Option Exercise Period” means the period from the Option Grant Date to the
date on which an Option expires.


2.14 “Option Grant Date” means the date upon which the Compensation Committee
grants an Option to an Optionee.


2.15 “Optionee” means an employee, Director or Consultant of the Corporation or
any Subsidiary to whom an Option has been granted.


2.16 “Participant” means an employee, Director or Consultant of the Corporation
or any Subsidiary to whom an Award has been granted which has not terminated,
expired or been fully exercised.


2.17 “Plan” means this Ventiv Health, Inc. 1999 Stock Incentive Plan, as it may
be amended and restated from time to time.


2.18 “Restricted Period” means the period of time, which may be a single period
or multiple periods, during which Restricted Stock or Restricted Units awarded
to a Participant remains subject to the Restrictions imposed on such Shares or
Restricted Units, as determined by the Compensation Committee.


2.19 “Restricted Stock” means an award of Shares on which are imposed Restricted
Periods and Restrictions which subject the Shares to a “substantial risk of
forfeiture” as defined in Section 83 of the Code.


2.20 “Restricted Stock Agreement” means a written agreement between a
Participant and the Corporation evidencing an award of Restricted Stock.


2.21 “Restricted Stock Award Date” means the date on which the Compensation
Committee awards Restricted Shares to the Participant.


2.22 “Restricted Units” means units awarded pursuant to Section 9 that entitle a
Participant to receive, in the future, either a Share or the Fair Market Value
thereof.


2.23 “Restricted Unit Agreement” means a written agreement between a Participant
and the Corporation evidencing an award of Restricted Units.


2.24 “Restrictions” means the restrictions and conditions imposed on Restricted
Stock or Restricted Units awarded to a Participant, as determined by the
Compensation Committee, which must be satisfied in order for the Restricted
Stock or Restricted Units award to vest, in whole or in part, in the
Participant.


2.25 “Shares” means shares of Ventiv Stock.


2.26 “Stock Appreciation Right” means a right to receive the spread or
difference between the Fair Market Value of Shares subject to an Option and the
corresponding Option exercise price, either in stock or in cash, or in a
combination thereof.


2.27 “Stock Appreciation Rights Agreement” means a written agreement between a
Participant and the Corporation evidencing an award of Stock Appreciation
Rights.


2.28 “Stock Option Agreement” means a written agreement between a Participant
and the Corporation evidencing an award of an Option.


2.29 “Subsidiary” means any domestic or foreign corporation or entity of which
the Corporation owns, directly or indirectly, at least 50% of the total combined
voting power of such corporation or other entity.


2.30 “Ventiv Stock” means shares of common stock, par value $0.001 per share, of
the Corporation.


2.31 “Voting Stock” means all capital stock of the Corporation which by its
terms is entitled under ordinary circumstances to vote in the election of
directors.


3. Administration of the Plan.


3.1 Administrator of Plan. The Plan shall be administered by the Compensation
Committee of the Board.


3.2 Authority of Compensation Committee. The Compensation Committee shall have
full power and authority to:


(i) designate the Participants to whom Options, Restricted Stock, Restricted
Units, or Stock Appreciation Rights may be awarded from time to time;


(ii) determine the type of Award to be granted to each Participant under the
Plan and the number and class of Shares subject thereto;


(iii) determine the duration of the Restricted Period and the Restrictions to be
imposed with respect to each Award;


(iv) interpret and construe the Plan and adopt such rules and regulations as it
shall deem necessary and advisable to implement and administer the Plan;


(v) approve the form and terms and conditions of the Restricted Stock Agreement,
Restricted Unit Agreement, Stock Option Agreement, or Stock Appreciation Rights
Agreement, as the case may be, between the Corporation and the Participant; and


(vi) designate persons other than members of the Compensation Committee to grant
Awards consisting of Options and Stock Appreciation Rights, to persons below the
rank of Senior Vice President.


The foregoing determinations shall be made in accordance with the Compensation
Committee’s best business judgment as to the best interests of the Corporation
and its stockholders and in accordance with the purposes of the Plan.


3.3 Determinations of Compensation Committee. A majority of the Compensation
Committee shall constitute a quorum at any meeting of the Compensation
Committee, and all determinations of the Compensation Committee shall be made by
a majority of its members. Any action which the Compensation Committee shall
take through a written instrument signed by all of its members shall be as
effective as though it had been taken at a meeting duly called and held. The
Compensation Committee shall report all actions taken by it to the Board.


3.4 Delegation. The Compensation Committee may delegate such non- discretionary
administrative duties under the Plan to one or more agents as it shall deem
necessary and advisable.


3.5 Effect of Compensation Committee Determinations. No members of the
Compensation Committee or the Board shall be personally liable for any action or
determination made in good faith with respect to the Plan, any Award or any
settlement of any dispute between a Participant and the Corporation. Any
decision made or action taken by the Compensation Committee or the Board with
respect to an Award or the administration or interpretation of the Plan shall be
conclusive and binding upon all persons.


4. Awards Under the Plan.


Awards to a Participant under the Plan may be in the form of an Option,
Restricted Stock, Restricted Units, Stock Appreciation Right, or a combination
thereof, at the discretion of the Compensation Committee.


5. Eligibility


The Participants in the Plan shall be the officers, key employees, Directors and
Consultants of the Corporation and its Subsidiaries designated by the
Compensation Committee. A Participant who has been granted an Award under the
Plan may be granted additional Awards under the Plan under such circumstances,
and at such times, as the Compensation Committee may determine.


6. Shares Subject to Plan.


Subject to adjustment as provided in Section 16 hereof, the aggregate number of
Shares which may be issued upon the exercise of Options or Stock Appreciation
Rights and the award of Restricted Stock under the Plan shall not exceed
7,200,000 shares of Ventiv Stock. Subject to adjustment as provided in Section
16 hereof, the aggregate number of Shares which may be issued upon the exercise
of Options or Stock Appreciation Rights and the Awards of Restricted Stock or
Restricted Units under this Plan to any one Participant during any calendar year
shall not exceed 1,000,000 Shares of Ventiv Stock. If all or any portion of any
outstanding Award under the Plan for any reason expires or is terminated, the
Shares allocable to the unexercised or forfeited portion of such Award may again
be subject to an Award under the Plan. The preceding sentence shall apply only
for purposes of determining the aggregate number of Shares of Ventiv Stock which
may be issued upon the exercise of Options or Stock Appreciate Rights and the
Award of Restricted Stock and Restricted Units but shall not apply for purposes
of determining the aggregate number of Shares which may be issued upon the
exercise of Options or Stock Appreciation Rights and the Award of Restricted
Stock or Restricted Units under this Plan to any one Participant during any
calendar year.


7. Options.


7.1 Terms of Options.    Options granted under the Plan shall be subject to the
following terms and conditions:


(a) Option Price.    The option price per Share under each Option (the “Option
Price”) may not be less than 100% of the Fair Market Value of a Share on the
Option Grant Date. In no event shall the Option Price be less than the par value
of such Share on the Option Grant Date.


(b) Vesting of Options.    Except as provided in this Section 7.1 hereof,
Options shall vest in accordance with the terms provided by the Compensation
Committee in the Stock Option Agreement. The Compensation Committee may
accelerate the vesting of any Option in its discretion.


(c) Exercise of Options.    Each Option shall be exercisable on the dates and
for the number of Shares as shall be provided in the related Stock Option
Agreement, provided that (i) unless provided otherwise in the Stock Option
Agreement, an Option shall not be exercisable earlier than six (6) months after
the Option Grant Date, and (ii) in no event shall the Option Exercise Period
exceed ten (10) years from the Option Grant Date.


Options may be exercised (in full or in part) only by written notice delivered
to the Corporation at its principal executive office, accompanied by payment of
the Option Price for the Shares as to which such Option is exercised. The Option
Price of each Share as to which an Option is exercised shall be paid in full at
the time of exercise (i) in cash, (ii) with Shares owned by the Participant,
(iii) by delivery to the Corporation of (x) irrevocable instructions to deliver
directly to a broker the stock certificates representing the Shares for which
the Option is being exercised, and (y) irrevocable instructions to such broker
to sell such Shares and promptly deliver to the Corporation the portion of the
proceeds equal to the Option Price and any amount necessary to satisfy the
Corporation’s obligation for withholding taxes, or (iv) any combination thereof.
For purposes of making payment in Shares, such Shares shall be valued at their
Fair Market Value on the date of exercise of the Option and shall have been held
by the Participant for at least six (6) months.


(d) Termination of Employment or Service of Optionee.    The Compensation
Committee shall have authority to determine the circumstances under which an
Option will vest upon termination of the employment or service of the Optionee
for any reason. Unless otherwise determined by the Compensation Committee, the
Compensation Committee shall provide that vesting of the Option shall cease on
the date of termination of employment or service and the Option shall terminate
on the date which is three (3) months after the date on which the Optionee
terminates employment or service. In the event an Optionee terminates employment
or service by reason of the Optionee’s death or Disability, the Option shall
terminate one (1) year after the date on which the Optionee terminates
employment or service as a result of death or Disability. In any event, each
Option shall terminate no later than ten (10) years after the Option Grant Date.
Such provisions shall be contained in the Stock Option Agreement given to each
Optionee.


(e) Rights as a Stockholder.    An Optionee or a transferee of an Option shall
have no rights as a stockholder with respect to any Shares covered by any Option
until the date of the issuance of a stock certificate to such person evidencing
such Shares. No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
or other rights for which the record date is prior to the date such stock
certificate is issued, except as provided in Section 16 hereof.


(f) Investment Purpose.    The Corporation shall not be obligated to sell or
issue any Shares pursuant to any Option unless the Shares with respect to which
the Option is being exercised are at that time registered or exempt from
registration under the Securities Act of 1933, as amended.


(g) Assumption of Options.    The Corporation may issue or assume under the Plan
any stock option previously granted by the Corporation or in connection with any
transaction or transactions upon such terms and conditions and, in the case of
any option so assumed, with such modifications or adjustments therein, as shall
be determined by the Compensation Committee. Any such option so issued or
assumed shall be deemed to be an Option granted under this Plan, notwithstanding
that any provision of this Plan would not, except for this Section 7, permit the
grant of an option having the terms and conditions, including the option price,
of such option as so issued or assumed.


(h) Forfeiture of Options for Misconduct.    If the Compensation Committee
determines an Optionee has committed an act of embezzlement, fraud, dishonesty,
nonpayment of any obligation owed to the Corporation, breach of fiduciary duty
or deliberate disregard of Corporation policy resulting in loss, damage, or
injury to the Corporation, or if an Optionee makes any unauthorized disclosure
of any trade secret or confidential information, breaches any written agreement
with the Corporation, engages in any conduct constituting unfair competition,
induces any customer to breach a contract with the Corporation, or solicits or
attempts to solicit any employee of the Corporation to terminate employment with
the Corporation, neither the Optionee nor the Optionee’s estate shall be
entitled to exercise any Option whatsoever. In making such determination, the
Compensation Committee shall act fairly and shall give the Optionee an
opportunity to appear and present evidence on his or her behalf at a hearing
before the Compensation Committee.


(i) Transferability of Options.    Section 12 hereof to the contrary
notwithstanding, if the Compensation Committee so provides in the Stock Option
Agreement, an Option may be transferred by an Optionee to the Optionee’s
children, grandchildren, spouse, one or more trusts for the benefit of such
family members or a partnership in which such family members are the only
partners; provided, however, that Optionee may not receive any consideration for
the transfer. The holder of an Option transferred pursuant to this section shall
be bound by the same terms and conditions that governed the Option during the
period that it was held by the Participant. In the event of any such transfer,
the Option and any Stock Appreciation Rights that relate to such Option must be
transferred to the same person or persons or entity or entities.


8. Restricted Stock.


8.1 Terms of Restricted Stock Awards.    Subject to and consistent with the
provisions of the Plan, with respect to each Award of Restricted Stock to a
Participant, the Compensation Committee shall determine:


(a) the terms and conditions of the Restricted Stock Agreement between the
Corporation and the Participant evidencing the Award;
 
(b) the Restricted Period for all or a portion of the Award;


(c) the Restrictions applicable to the Award, including, but not limited to,
continuous employment with the Corporation or any of its Subsidiaries for a
specified term or the attainment of specific corporate, divisional or individual
performance standards or goals, which Restricted Period and Restrictions may
differ with respect to each Participant;


(d) whether the Participant shall receive the dividends and other distributions
paid with respect to an Award of Restricted Stock as declared and paid to the
holders of the Shares during the Restricted Period or shall be withheld by the
Corporation for the account of the Participant until the Restricted Periods have
expired or the Restrictions have been satisfied, and whether interest shall be
paid on such dividends and other distributions withheld, and if so, the rate of
interest to be paid, or whether such dividends may be reinvested in Shares;
or
 
(e) the percentage of the Award which shall vest in the Participant in the event
of such Participant’s death or Disability prior to the expiration of the
Restricted Period or the satisfaction of the Restrictions applicable to an award
of Restricted Stock.


8.2 Delivery of Shares.    Upon an Award of Restricted Stock to a Participant,
the stock certificate representing the Restricted Stock shall be issued and
transferred to and in the name of the Participant, whereupon the Participant
shall become a stockholder of the Corporation with respect to such Restricted
Stock and shall be entitled to vote the Shares. Such stock certificate shall be
held in custody by the Corporation, together with stock powers executed by the
Participant in favor of the Corporation, until the Restricted Period expires and
the Restrictions imposed on the Restricted Stock are satisfied.


9. Restricted Units.


9.1 Terms of Restricted Unit Awards.    Subject to and consistent with the
provisions of the Plan, with respect to each Award of Restricted Units to a
Participant, the Compensation Committee shall determine:


(a) the terms and conditions of the Restricted Unit Agreement between the
Corporation and the Participant evidencing the Award;


(b) the Restricted Period for all or a portion of the Award;


(c) the Restrictions applicable to the Award, including, but not limited to,
continuous employment with the Corporation or any of its Subsidiaries for a
specified term or the attainment of specific corporate, divisional or individual
performance standards or goals, which Restricted Period and Restrictions may
differ with respect to each Participant;


(d) whether the Participant shall receive the dividends and other distributions
paid with respect to an Award of Restricted Units as declared and paid to the
holders of the Shares during the Restricted Period or whether such dividends
shall be withheld by the Corporation for the account of the Participant until
the Restricted Periods have expired or the Restrictions have been satisfied, and
whether interest shall be paid on such dividends and other distributions
withheld, and if so, the rate of interest to be paid, or whether such dividends
may be reinvested in Shares; or


(e) the percentage of the Award which shall vest in the Participant in the event
of such Participant’s death or Disability or other termination of employment
prior to the expiration of the Restricted Period or the satisfaction of the
Restrictions applicable to an award of Restricted Stock.


9.2 Payment with Respect to Restricted Units.    On the date that the Restricted
Period expires and the Restrictions imposed on any Restricted Units are
satisfied (the “Vesting Date”), a Participant shall be entitled to receive, at
the option of the Corporation, with respect to each such Restricted Unit, either
(i) a Share or (ii) a cash payment equal to the Fair Market Value of a Share on
such date. Notwithstanding the preceding sentence, a Participant shall be
entitled to elect, no later than one year prior to the Vesting Date, to defer
delivery of the Shares or cash that would otherwise be payable on the Vesting
Date until a date at least one year after the Vesting Date (the “Deferral
Date”). If such election shall be made in accordance with procedures established
by the Committee, the Participant shall receive on the Deferral Date for each
such Restricted Unit (x) either a Share or a cash payment equal to the Fair
Market Value of a Share on the Deferral Date, and (y) a payment in cash or
Shares equal to the amount of any dividends payable with respect to a Share
during the period from the Vesting Date through the Deferral Date, as set forth
in such Participant’s Restricted Unit Agreement.


Unless otherwise provided in a Participant’s Restricted Unit Agreement, if a
Participant ceases to be an employee, Director or Consultant of the Company and
its Subsidiaries for any reason other than misconduct specified in Section
7.1(h), at any time on or after the Vesting Date but prior to the Deferral Date,
such Participant shall receive payment in respect of such Participant’s
Restricted Units on such accelerated basis as shall be determined by the
Committee.


10. Performance-Based Awards of Restricted Stock or Restricted Units.


Certain Awards of Restricted Stock granted under the Plan may be granted in a
manner that the Awards qualify for the performance-base compensation exemption
of Section 162(m) of the Code (“Performance-Based Awards”). As determined by the
Compensation Committee in its sole discretion, either the granting or vesting of
such Performance-Based Awards shall be based on achievement of hurdle rates
and/or growth rates in one or more business criteria that apply to the
individual participant or one or more business units or the Corporation as a
whole. The business criteria shall be as follows, individually or in
combination: (i) net earnings; (ii) earnings per share; (iii) net sales growth;
(iv) market share; (v) net operating profit; (vi) expense targets; (vii) working
capital targets relating to accounts receivable; (viii) operating margin; (ix)
return on equity; (x) return on assets; (xi) planning accuracy (as measured by
comparing planned results to actual results); (xii) market price per share; and
(xiii) total return to stockholders. In addition, Performance-Based Awards may
include comparisons to the performance of other companies, such performance to
be measured by one or more of the foregoing business criteria. With respect to
Performance-Based Awards, (i) the Compensation Committee shall establish in
writing (x) the performance goals applicable to a given period, and such
performance goals shall state, in terms of an objective formula or standard, the
method for computing the amount of compensation payable to the Participant if
such performance goals are obtained and (y) the individual employees or class of
employees to which such performance goals apply no later than 90 days after the
commencement of such period (but in no event after 25% of such period has
elapsed) and (ii) no Performance-Based Awards shall be payable to or vest with
respect to, as the case may be, any Participant for a given period until the
Compensation Committee certifies in writing that the objective performance goals
(and any other material terms) applicable to such period have been satisfied.
With respect to Awards intended to qualify as Performance-Based Awards, after
establishment of a performance goal, the Compensation Committee shall not revise
such performance goal or increase the amount of compensation payable thereunder
(as determined in accordance with Section 162(m) of the Code) upon the
attainment of such performance goal. Notwithstanding the preceding sentence, the
Compensation Committee may reduce or eliminate the number of Shares or
Restricted Units granted or the number of Shares or Restricted Units vested upon
the attainment of such performance goal.


11. Stock Appreciation Rights.


11.1 Grants of Stock Appreciation Rights.    Stock Appreciation Rights (“SARs”)
may be granted in conjunction with all or a part of any Option granted under the
Plan, either at the time of the grant of such Option or at any subsequent time
prior to the expiration of such Option; provided, however, that SARs shall not
be offered or granted in connection with a prior Option without the consent of
the holder of such Option. SARs may not be exercised by an Optionee who is a
director or officer (within the meaning of Rule 16a-1(f) under the Exchange Act)
of the Corporation within six (6) months after the SAR is granted, except that
this limitation shall not be applicable in the event of the death or Disability
of such Optionee occurring prior to the expiration of such six-month period.


11.2 Terms of Stock Appreciation Rights.    All SARs shall be subject to the
following terms and conditions:


(a) SARs shall be exercisable only at such time and to the extent that the
Option to which they relate (the “Related Option”) shall be exercisable.


(b) Upon exercise of a SAR, the Optionee shall be entitled to the difference
between the Fair Market Value of one Share and the Option Price of one Share
specified in the Related Option times the number of Shares in respect of which
the SARs shall have been exercised (“the Economic Value”). An Optionee, upon the
exercise of SARs, shall receive the Economic Value thereof, and the Compensation
Committee in its sole discretion shall determine the form in which payment of
such Economic Value will be made, whether in cash, Shares or any combination
thereof. For purposes of this Section 11.2(b), the Fair Market Value of the
Shares shall be determined as of the date of exercise of the SAR.


(c) An SAR may be exercised without exercising the Related Option, but the
Related Option shall be canceled for all purposes under the Plan to the extent
of the SAR exercise. A Related Option may be exercised without exercising the
SAR, but the SAR shall be canceled for all purposes under the Plan to the extent
of the Related Option Exercise.


12. Non-Transferability of Awards.


Except as may be provided by the Committee in accordance with Section
7.1(j)hereof, Awards granted under the Plan shall not be transferable by the
Participant during the Participant’s lifetime and may not be assigned,
exchanged, pledged, transferred or otherwise encumbered or disposed of except by
will or by the applicable laws of descent and distribution. Except as may be
provided by the Compensation Committee in accordance with Section 7.1(j) hereof,
Options and Stock Appreciation Rights shall be exercisable during the
Participant’s lifetime only by the Participant or by the Participant’s guardian
or legal representative.


13. Withholding of Taxes.


Federal, state or local law may require the withholding of taxes applicable to
income resulting from an Award. A Participant shall be required to make
appropriate arrangements with the Corporation or Subsidiary, as the case may be,
for satisfaction of any federal, state or local taxes the Corporation or
Subsidiary is required to withhold. The Compensation Committee may, in its
discretion and subject to such rules as it may adopt, permit the Participant to
pay all or a portion of the federal, state or local withholding taxes arising in
connection with an Award by electing to (i) have the Corporation withhold
Shares, (ii) tender back Shares received in connection with such Award or (iii)
deliver other previously owned Shares, under each election such Shares having a
Fair Market Value on the date specified in the rules adopted by the Committee
equal to the amount to be withheld. The Corporation shall be under no obligation
to issue Shares to the Participant unless the Participant has made the necessary
arrangements for payment of the applicable withholding taxes.


14. No Right to Continued Employment.


Neither the establishment of the Plan nor the granting of an Award shall confer
upon any Participant any right to continue in the employ of the Corporation or
any of its Subsidiaries or interfere in any way with the right of the
Corporation or any of its Subsidiaries to terminate such employment at any time.
No Award shall be deemed to be salary or compensation for the purpose of
computing benefits under any employee benefit, pension or retirement plans of
the Corporation or any of its Subsidiaries, unless the Compensation Committee
shall determine otherwise.


15. Amendment and Termination of Plan.


The Board may amend the Plan from time to time. The Corporation shall obtain
shareholder approval of any Plan amendment to the extent necessary or desirable
to comply with applicable laws, regulations and rules of self-regulatory
organizations. Unless sooner terminated as provided herein, the Plan shall
terminate on the tenth anniversary of its original effective date. The Board may
terminate this Plan at any time it deems advisable, except that Options,
Restricted Stock and Stock Appreciation Rights granted under the Plan before its
termination shall continue to be administered under the Plan until such Options
and Stock Appreciation Rights are canceled, terminated, or are exercised and the
Restricted Stock is canceled, vested or is forfeited.


16. Changes in Capitalization.


Subject to any required action by the stockholders, the number of Shares covered
by each outstanding Award and the exercise price per each such Share subject to
an Option or Stock Appreciation Right shall be proportionately adjusted for any
increase or decrease in the number of issued Shares of the Corporation resulting
from a subdivision or consolidation of Shares or the payment of a stock dividend
(but only on the Shares) or any other increase or decrease in the number of such
Shares effected without receipt of consideration by the Corporation.


If the Corporation merges or is consolidated with another corporation, whether
or not the Corporation is a surviving corporation, or if the Corporation is
liquidated or sells or otherwise disposes of substantially all of its assets
while unexercised Options remain outstanding under the Plan, (i) after the
effective date of the merger, consolidation, liquidation, sale or other
disposition, as the case may be, each holder of an outstanding Option shall be
entitled, upon exercise of that Option, to receive, in lieu of Shares, the
number and class or classes of shares of stock or other securities or property
to which the holder would have been entitled if, immediately prior to the
merger, consolidation, liquidation, sale or other disposition, the holder had
been the holder of record of a number of Shares equal to the number of Shares as
to which that Option may be exercised; or (ii) if Options have not already
become exercisable, the Compensation Committee may accelerate the exercise so
that all Options, from and after a date prior to the effective date of that
merger, consolidation, liquidation, sale or other disposition, as the case may
be, specified by the Compensation Committee, shall be exercisable in full.


If the Corporation is merged into or consolidated with another corporation under
circumstances where the Corporation is not the surviving corporation (other than
circumstances involving a mere change in the identity, form or place of
organization of the Corporation), or if the Corporation is liquidated or
dissolved, or sells or otherwise disposes of substantially all of its assets to
another entity while unexercised Options remain outstanding under the Plan,
unless provisions are made in connection with the transaction for the
continuance of the Plan and/or the assumption or substitution of Options with
new options covering the stock of the successor corporation, or the parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and exercise prices, then all outstanding Options shall be canceled as of
the effective date of such merger, consolidation, liquidation, dissolution, or
sale.


In the event of a change of all of the Corporation’s authorized Shares with par
value into the same number of Shares with a different par value or without par
value, the Shares resulting from any such change shall be deemed to be the
Shares within the meaning of the Plan.


To the extent that the foregoing adjustments relate to stock or securities of
the Corporation, such adjustments shall be made by the Compensation Committee,
whose determination in that respect shall be final, binding and conclusive.


Except as hereinbefore expressly provided in this Section 16, the Participant
shall have no rights (i) by reason of any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class, or (ii) by reason of
any dissolution, liquidation, merger, or consolidation, spin-off of assets or
stock of another corporation, or any issue by the Corporation of shares of stock
of any class, nor shall any of these actions affect, or cause an adjustment to
be made with respect to, the number or price of Shares subject to any Option.


The grant of any Award pursuant to the Plan shall not affect in any way the
right or power of the Corporation (i) to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, (ii) to merge
or consolidate, (iii) to dissolve, liquidate, or sell or transfer all or any
part of its business or assets or (iv) to issue any bonds, debentures, preferred
or other preference stock ahead of or affecting the Shares. If any action
described in the preceding sentence results in a fractional Share for any
Participant under any Award hereunder, such fraction shall be completely
disregarded and the Participant shall only be entitled to the whole number of
Shares resulting from such adjustment.


17. Governing Law.


The Plan and each Stock Option Agreement, Restricted Stock Agreement, Restricted
Unit Agreement and Stock Appreciation Rights Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware.


18. Effective Date of Amended Plan.


The 2004 amendment to the Plan shall be subject to approval by the shareholders
of the Corporation at the Corporation’s 2004 Annual Meeting of Stockholders. In
the event such stockholder approval is not received, the Plan as originally
enacted shall remain in full force and effect.




